           Case 1:20-cv-08520-PAE Document 6 Filed 11/04/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 JMG GROUP LLC,

                                         Plaintiff,                        20 Civ. 8520 (PAE)
                         -v-
                                                                                 ORDER
 ANTHONY SASSO and ARTISAN
 CAPITAL PARTNERS,

                                         Defendants.


PAUL A. ENGELMAYER, District Judge:

        On October 13, 2020, plaintiff filed the complaint in this case, asserting diversity of

citizenship of the parties as the sole basis for federal jurisdiction. Dkt. 1. On review, it appears

to the Court one of the defendants is a limited liability company (“LLC”). The citizenship of an

LLC is the citizenship of each of its constituent members, and the citizenship of a partnership is

the citizenship of each of its constituent partners. While the complaint alleges that “plaintiffs are

residents and citizens of the State of North Carolina; and the Defendants are residents and

citizens of New York,” the complaint does not also allege the citizenship of the LLC’s members

or the partnership’s partners.

        On October 20, 2020, Judge Briccetti, to whom this case was previously assigned,

ordered plaintiff to submit a letter “explaining in detail: . . . The citizenship of every party in this

case (including their constituent members) so that the Court can determine whether it has subject

matter jurisdiction[.]” Dkt. 3. On November 2, 2020, plaintiff submitted a letter in response.

Dkt. 5-1. That letter, however, did not explain in detail the citizenship of plaintiff’s constituent

members or the constituent members of defendant Artisan Capital Partners. Id. Instead, it only

repeated the complaint’s allegation that “Plaintiff JMG Group, an LLC . . . , is a citizen of North

                                                      1
            Case 1:20-cv-08520-PAE Document 6 Filed 11/04/20 Page 2 of 3




Carolina under federal law” and stated that “Joyti Patel, the titular head of the corporate plaintiff,

is a citizen of North Carolina.” Id. As to the defendants, the letter also failed to identify the

partners of the partnership, stating only that “Defendants Anthony Sasso and the company of

which he is the titular head are citizens of New York[.]” Id.1 None of these statements permit

the Court to determine whether it possesses subject-matter over this dispute.

          To enable the Court to determine whether there is diversity of citizenship, plaintiffs must

therefore file an amended complaint, which must allege (1) the citizenship of natural persons

who are members of the plaintiff LLC and who are members of the defendant partnership; and

(2) the place of incorporation and principal place of business of any corporate entities who are

members of the LLC or partners of the partnership. See Herrick Co. v. SCS Commc’ns, Inc.,

251 F.3d 315, 322 (2d Cir. 2001) (“[F]or purposes of establishing diversity, a partnership has the

citizenship of each of its partners.”); Handelsman v. Bedford Village Assoc. Ltd. P’ship,

213 F.3d 48, 51–52 (2d Cir. 2000) (citing Cosgrove v. Bartolotta, 150 F.3d 729, 731 (7th Cir. 1998));

Strother v. Harte, 171 F. Supp. 2d 203, 205 (S.D.N.Y. 2001) (“For purposes of diversity

jurisdiction, a limited liability company has the citizenship of each of its members.”). If

plaintiffs are unable to amend the complaint to allege truthfully complete diversity based upon

the citizenship of each constituent person or entity of the LLC and partnership, then the

complaint will be dismissed, without prejudice, for want of subject-matter jurisdiction. See

Curley v. Brignoli, Curley & Roberts Assocs., 915 F.2d 81, 83 (2d Cir. 1990) (“[S]ubject matter

jurisdiction is an unwaivable sine qua non for the exercise of federal judicial power.”).




1
    The letter also acknowledged that “this case does not qualify for a White Plains venue.” Id.
                                                   2
          Case 1:20-cv-08520-PAE Document 6 Filed 11/04/20 Page 3 of 3




       Accordingly, in the interests of justice, the Court grants plaintiffs leave to amend the

complaint under Fed. R. Civ. P. 15(a)(2) to allege the citizenships of all (1) members of the

plaintiff LLC; and (2) partners of the defendant partnership, by November 16, 2020.

       SO ORDERED.


                                                             PaJA.�
                                                             ____________________________
                                                             Paul A. Engelmayer
                                                             United States District Judge


Dated: November 4, 2020
       New York, New York




                                                 3
